Robinson, J.,
dissents as to the construction of the clause of the Constitution conferring jurisdiction upon the Supreme Bench, but concurs in the view that the sections of the Code, relating to the House of Refuge, are constitutional and valid.
In accordance with the suggestion of Judge Alvey, the following opinion of the Court in Ex parte Crouse, 4 Wharton, 11, is appended :
Per Curiam. — The House of Refuge is not a prison, but a school where reformation, and not punishment is the end ; it may indeed be used as a prison for juvenile convicts who would else be committed to a common jail, and in respect to these the constitutionality of the Act which incorporated it, stands clear of controversy. It is only in respect of the application of its discipline to subjects admitted on the order of a Court, a magistrate, or the Managers of the Almshouse, that a doubt is entertained. The object of the charity is reformation, by training its inmates to industry; by imbuing their minds with principles of morality and religion; by furnishing them with means to earn a living; and, above all, by separating them from the corrupting influence of improper associates. To this end, may not the natural parents, when unequal to the task of education, or unworthy of it, be superseded by the parens patrlce, or common guardian of the community ?
It is to be remembered that the public has a paramount interest in the virtue and knowledge of its members, and that of strict right, the business of education belongs to it. That parents are ordinarily intrusted with it, is because it can seldom be put into better hands ; *336but where they are incompetent or corrupt, what is there to prevent the public from withdrawing their faculties, ‘held as they obviously are, at its sufferance ? The right of parental control is a natural, but not an unalienable one. It is not excepted by the Declaration of Eights out of the subjects of ordinary legislation, and it consequently remains subject to the ordinary legislative power, which if wantonly or inconveniently used, would soon be constitutionally restricted, but the competency of which, as the government is constituted, cannot be doubted. As to abridgment of indefeasible rights by confinement of the person, it is no more than what is borne, to a greater or less extent, in every school; and we know of no natural right to exemption from restraints which conduce to an infant’s welfare. Nor is there a doubt of the propriety of their application in the particular instance. The infant has been snatched from a course which must have ended in confirmed depravity, and not only is the restraint of her person lawful, but it would be an act of extreme cruelty to release her from it.

Bemcmded.